Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the Family Court, Kings County, to comply with a decision and order of this Court dated July 1, 2002, which determined the petitioner’s appeal from an order of the Family Court, Bangs County, dated August 15, 2000, and remitted the matter to the Family Court, Bangs County, for a new determination as to the petitioner’s child support obligation (see Matter of Ise-Smith v Orok-Edem, 296 AD2d 414 [2002]).
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
In this CPLR article 78 proceeding, the petitioner seeks to compel the Family Court, Kings County, to hold a new hearing in connection with his child support obligation as directed by the decision and order of this Court dated July 1, 2002 (see Matter of Ise-Smith v Orok-Edem, 296 AD2d 414 [2002]). However, the proceeding must be dismissed as academic, as the new hearing directed by the decision and order of this Court dated July 1, 2002, took place on October 29, 2002, and by order dated October 29, 2002, the Family Court, Kings County, recalculated the petitioner’s child support obligation. Adams, J.P., Ritter, Mastro and Rivera, JJ., concur.